NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

WILLIAM ST. CLAIRE,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D16-5194
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 3, 2018.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Philip L. Reizenstein of Woodward and
Reizenstein, PA, Miami, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Laurie Marie Benoit-
Knox, Assistant Attorney General, Tampa;
and Peter Koclanes, Assistant Attorney
General, Tampa (substituted as counsel of
record), for Appellee.


PER CURIAM.


              Affirmed.


SLEET, LUCAS, and BADALAMENTI, JJ., Concur.